Case 2:19-cv-00193-TBM-MTP Document 159-13 Filed 01/25/21 Page 1 of 8




  EXHIBIT 13
       Case 2:19-cv-00193-TBM-MTP Document 159-13 Filed 01/25/21 Page 2 of 8


                                                                   Notice Date: January 22, 2021
   P.O. Box 514387
   Los Angeles, CA 90051-4387
                                                                  Loan Number:
                                                                  Property Address:
                                                                  451 MAY LN
                                                                  LOUISA VA 23093




       MARK JOHNSON
       451 MAY LN
       LOUISA VA 23093


                                    Payoff Demand Statement
 Servicer: PennyMac Loan Services, LLC



                  An Updated Payoff Demand Statement Should Be Ordered Within
                         One Business Day of the Anticipated Payoff Date


ABOUT YOUR LOAN

A payoff request was received for the above referenced loan.

If you have moved or your mailing address has changed or will soon change, please provide us with
your new mailing address so we can send important documents, notices and/or refund checks to you
promptly. You can update your address online at www.PennyMacUSA.com or by calling Customer
Service at (800) 777-4001.

If you would like to cure a delinquency on your loan to bring it current, and do not intend to pay off the loan in
full, please contact us at (866) 545-9070 to obtain a reinstatement quote, including available options to help
you bring your loan current if you have a hardship.

WHAT THIS MEANS

We’ve prepared your payoff quote and also included important information about paying off your mortgage. It’s
important that you read through this entire statement to ensure a smooth payoff process.

If you have an impound account associated with your mortgage loan for paying taxes and/or insurance and the
next disbursement is within the good-through date of February 19, 2021, you must request an updated Payoff
Demand Statement within one business day of your payoff. An updated payoff statement can be most easily
obtained on our website at www.PennyMacUSA.com or by calling (800) 777-4001 and speak to a Customer
Service Representative.

Title or Escrow Companies (or another authorized third party) may validate or obtain current payoff figures on
our website by visiting www.ServicingPartners.PennyMacUSA.com.




                                                                                  Payoff Demand          Page 1 of 7
       Case 2:19-cv-00193-TBM-MTP Document 159-13 Filed 01/25/21 Page 3 of 8

PAYOFF

Loan Number:
This demand reflects the amount to pay your loan in full.

Good Through:                                                                              February 19, 2021
Loan Is Due For:                                                                             October 1, 2019
Current Interest Rate:                                                                            3.87500 %



If your loan is delinquent, additional or anticipated fees and costs may be incurred during the Good-through
Date period relating to collection, foreclosure, bankruptcy, or other defaults on your loan. You must request an
updated demand for current payoff figures within one business day of your anticipated payoff. Please note
fees and costs will be calculated based on the Good-through Date. When you contact us to obtain an updated
payoff demand statement, based upon the status of your loan, it may take additional time to calculate all
applicable fees and costs to generate an updated payoff demand statement.


Funds received after 02/19/2021 will be subject to an additional $26.49 of interest per day. Funds MUST be
received no later than 12:00 PM PT, for same day processing. Payoffs are not posted on weekends or
holidays. Interest will be added to the account for these days.

Payoff Breakdown:
========================================================================

Principal Balance:                                                                               $249,557.60
Interest Due As Of 02/19/2021                                                                     $14,176.51
Escrow Advance:                                                                                   $13,317.51
Foreclosure Fees:                                                                                    $555.00
Foreclosure Costs:                                                                                   $272.50
Property Preservation:                                                                               $210.00
Funds in Suspense:                                                                                  ($323.32)
Late Charges:                                                                                        $358.12
Recording Fees:                                                                                       $46.00
Release Costs:                                                                                        $22.50




Total Payoff Amount as of:
February 19, 2021                                                                                 $278,192.42




                                                                                 Payoff Demand          Page 2 of 7
         Case 2:19-cv-00193-TBM-MTP Document 159-13 Filed 01/25/21 Page 4 of 8


Scheduled Escrow Disbursement(s):
These amounts may differ if your tax or insurance bills are more or less than the amount indicated
below.
Below are the next disbursement dates from your impound account: PennyMac may make these
disbursements prior to the due date to ensure timely payment.
Hazard Insurance                                       $2,318.00                       April, 2021
Property Tax                                           $2,761.92                       November, 2021


Amounts listed in the Scheduled Escrow Disbursement(s) section above are based on the last known
amounts and will be paid by PennyMac as long as the loan is active; however, pending disbursement
amounts are not included in the Total Payoff Amount Due. You must request an updated demand for
current payoff figures or include those amounts in your remittance.
Note: The amount due in this statement does not include the Scheduled Escrow Disbursement(s)
previously provided. An Updated Payoff Demand Statement Should Be Ordered Within One Business
Day of the Anticipated Payoff Date


-------------------------------------------------------------------------------------------------------------------------------

PAYOFF INSTRUCTIONS:
1. A late fee in the amount of $51.16 may be added after the 16th of the month.
2. Funds MUST be sent via wire transfer, cashier’s check, or title check only. Personal checks may not be
   accepted as payoff funds and may result in additional interest accrual.
3. For Office of Foreign Assets Control (“OFAC”) requirements, wire remittance must include borrower’s full
   legal name, date of birth and property address. If this information is not provided, it will delay the receipt of
   funds causing additional interest and other costs to be incurred.
4. A fee of $1,000.00 will be imposed if you provide payoff funds and subsequently request to rescind the
   payoff, unless such fee is prohibited by law. The $1,000.00 fee will be deducted from the payoff funds
   being returned to you.

                 Wiring Instructions                                      Mail or Overnight Instructions
Bank Name: Bank of America                                     PennyMac Loan Services, LLC
PennyMac Loan Services, LLC                                    Attention: Cash Management
ABA #                                                          6101 Condor Drive
Credit To: #                                                   Moorpark, CA 93021
Loan #
Attention: Payment Clearing

PennyMac will prepare the release of lien and will submit for recording within the time limits established by
each state after receiving full payoff funds.
The amount indicated in this Payoff Demand Statement is subject to change for various reasons, including but
not limited to the following:
   When a charge of fifty ($50) dollars or more impacts the Total Payoff Amount during the Good
    Through Date, PennyMac may send an updated Payoff Demand Statement to the same fax or
    mailing address of this demand and any previous Statements will be rendered null and void.
   Additional or anticipated fees and costs may be incurred during the Good-through Date period relating to
    collection, foreclosure, bankruptcy, or other defaults on your loan.
   Adjustments may be required to reflect disbursements made by, or payments owed to, your prior lender if
    the servicing of your loan was recently transferred to PennyMac.
   A fee may be assessed and your payoff may be delayed if a payment is returned unpaid by your financial
    institution for any reason which includes additional interest owed.


                                                                                                 Payoff Demand              Page 3 of 7
       Case 2:19-cv-00193-TBM-MTP Document 159-13 Filed 01/25/21 Page 5 of 8

WHAT YOU SHOULD DO

Continue to make all payments as scheduled. Any surplus balances in your account will be released to you
within twenty (20) days of payment in full.

If you are enrolled in our Automatic Clearing House (ACH) program, it will automatically be cancelled when
your loan is paid in full. You may cancel the ACH draft prior to the payoff by contacting Customer Service at
least 3 business days prior to your scheduled payment date in order to avoid a draft from occurring prior to the
payoff.

If you pay via online bill payment, please contact your financial institution or third party provider to cancel the
payments once your loan has been paid in full.


OTHER IMPORTANT INFORMATION REGARDING YOUR PAYOFF

The payoff amount is subject to our final verification once we receive payoff funds. If your loan is in default,
regardless of the Good Through Date, all default related processes, including but not limited to foreclosure
sale, will continue and all fees and costs incurred after this payoff quote is issued will continue to be assessed
until the loan is paid in full.

We only accept payoff funds on business days. We reserve the right, except when prohibited, to adjust payoff
amount and refuse any insufficient funds for any reason, including, but not limited to, error in calculation of the
Total Amount Secured by Mortgage, previously dishonored checks, or money orders, stop payment of checks
or pending automatic mortgage payments or additional payments we made between the date of this payoff
statement and the date we received the funds.

Escrow Account
As your Servicer, we will pay tax and/or insurance payments that become due until your loan is paid in full if
you have an escrow account. You or your closing agent (if applicable) will need to request a refund for any
duplicate taxes or insurance payments made by you, attorney, Title or Escrow Company.

Insufficient Payoff Proceeds
We may use funds in your escrow account, if the payoff proceeds are insufficient to payoff your loan. If the
escrow balance is not enough to cover the shortage, the payoff funds will be returned and you will be required
to order a new Payoff Demand Statement.

Late Charges
The amounts shown in this Payoff Demand Statement assume that all funds remitted for your monthly
payments have cleared your bank account. A late charge and other fees may be assessed for payments that
we receive after the appropriate late charge grace period.

Mortgage Insurance Premiums (MIP)
MIP on FHA loans are paid one month in arrears. The premium is a full month payment and is not subject to
proration. The premium assessment is based upon when PennyMac is in receipt of payoff funds. If PennyMac
is in receipt of funds on or after the 1st of the month a full month premium is assessed.

Credit Reporting
Payments received after 29 days from their due date may be reported as late to the credit reporting agencies.

Insurance Claim
If you wish to payoff your loan by using recent insurance claim proceeds, please call us at 1(800) 777-4001.




                                                                                   Payoff Demand          Page 4 of 7
          Case 2:19-cv-00193-TBM-MTP Document 159-13 Filed 01/25/21 Page 6 of 8



PENNYMAC APPRECIATES YOUR BUSINESS

If you have any questions, please call our Customer Service Department at (800) 777-4001, Monday through
Friday, between 6:00 AM to 6:00 PM PT, 7:00AM to 11:00AM PT on Saturday.

   Payoff funds must not be sent to the addresses below. Please refer to the “Payoff Instructions” section for details.




Toll-free: (800) 777-4001       Website: www.PennyMacUSA.com                Payments:                              Correspondence:
M–F 6:00AM – 6:00PM PT          Secure Messaging Online:                    Standard Address:                      Attn: Correspondence Unit
SAT 7:00 AM – 11:00AM PT        Create an account and/or log in to          P.O. Box 30597                         P.O. Box 514387
Toll-free Fax: (866) 577-7205   http://www.PennyMacUSA.com, then look for   Los Angeles, CA 90030-0597             Los Angeles, CA 90051-4387
                                the Secured Message Center to               Overnight Address:                     (Please do not send payments)
                                communicate with us securely.               PennyMac Loan Services
                                                                            Attn: Lockbox Operations
                                                                            20500 Belshaw Ave.
                                                                            Carson, CA 90746
                                                                            (Please do not send correspondence)




                                                                                                        Payoff Demand                Page 5 of 7
          Case 2:19-cv-00193-TBM-MTP Document 159-13 Filed 01/25/21 Page 7 of 8
                          FHA Loans Originated prior to January 21, 2015


                          Appendix 8 (C): Mortgagee Notice to Mortgagor (09/94)



This is in reply to your inquiry/request for payoff figures or offer to tender an amount to prepay in full your FHA-insured mortgage which this
company is servicing.

This notice is to advise you of the procedure which will be followed to accomplish a full prepayment of your mortgage.

PennyMac will only accept the prepayment on the first day of any month during the mortgage term; or accept the prepayment whenever
tendered with interest paid to the first day of the month following the date prepayment is received.

Note: It is to your advantage to arrange closings so that the prepayment reaches us on or before (as close to the end of the month as
possible) the first work day of the month.

If you have any questions regarding this notice, please contact our Customer Service Department at 1-(800)777-4001.




In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in
abusive, deceptive, and unfair debt collection efforts, including but not limited to: (i) the use or threat of violence; (ii) the use of obscene or
profane language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.

NEW YORK - If a creditor or debt collector receives a money judgment against you in court, state and federal laws prevent the following
types of income from being taken to pay the debt: 1) Supplemental security income (SSI); 2) Social security; 3) Public assistance (welfare);
4) Spousal support, maintenance (alimony) or child support; 5) Unemployment benefits; 6) Disability benefits; 7) Workers' compensation
benefits; 8) Public or private pensions; 9) Veterans' benefits; 10) Federal student loans, federal student grants, and federal work study
funds; and 11) Ninety percent of your wages or salary earned in the last sixty days. PennyMac Loan Services, LLC is registered with the
Superintendent of the New York State Department of Financial Services (Department). You may obtain further information or file a
complaint by calling the Department’s Consumer Assistance Unit at 1-800-342-3736 or by visiting www.dfs.ny.gov.

NORTH CAROLINA - Licensed by the North Carolina Department of Insurance. Permit No. 104753 - 6101 Condor Dr., Suite 200,
Moorpark, CA 93021. Permit No. 112228 - 14800 Trinity Blvd., Fort Worth, TX 76155. Permit No. 112874 - 3043 Townsgate Rd., Suite
200, Westlake Village, CA 91361. Permit No. 112877 - 2201 West Plano Parkway, Suites 150 and 300, Plano, TX 75075. Permit
No. 113746 - 10550 West Charleston Blvd., Suite A, Las Vegas, NV 89135.

OREGON - Residential mortgage loan servicers are regulated by the Oregon Division of Financial Regulation. To file a complaint, call
(866) 814-9710 or visit http://dfr.oregon.gov.

 This is an attempt by a debt collector to collect a debt and any information obtained will be used for that purpose. However, if
your account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is
                 for informational purposes only and is not an attempt to collect a debt against you personally.


                                                             Licensing Information


        Equal Housing Opportunity © 2008-2021 PennyMac Loan Services, LLC, 3043 Townsgate Rd, Suite 200, Westlake Village, CA
91361, 818-224-7442. NMLS ID # 35953 (www.nmlsconsumeraccess.org). Trade/service marks are the property of PennyMac Loan
Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License # 0911088. Licensed by the Department of Financial
Protection and Innovation under the California Residential Mortgage Lending Act. Colorado: Colorado office: 700 17th St, Suite 200,
Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Massachusetts Mortgage Lender License #
ML35953. Minnesota: This is not an offer to enter into an agreement and an offer may only be made pursuant to Minn. Stat. §47.206 (3) &
(4). Licensed by the N.J. Department of Banking and Insurance. Rhode Island Lender License # 20092600LL. Washington Consumer
Loan License # CL-35953. For more information, please visit www.pennymacusa.com/state-licenses. Loans not available in New York.
Some products may not be available in all states. Information, rates and pricing are subject to change without prior notice at the sole
discretion of PennyMac Loan Services, LLC. All loan programs subject to borrowers meeting appropriate underwriting conditions. This is
not a commitment to lend. Other restrictions apply. All rights reserved. (12-2020)




                                                                                                          Payoff Demand                 Page 6 of 7
Case 2:19-cv-00193-TBM-MTP Document 159-13 Filed 01/25/21 Page 8 of 8




                                                    Payoff Demand   Page 7 of 7
